Citation Nr: 0521272	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Veteran represented by:  AMVETS


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO decision, which 
denied the veteran's claim of service connection for 
residuals of a low back.


FINDING OF FACT

There is competent evidence showing that the veteran 
currently has a low back disability that is as likely as not 
the result of an injury during active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, a low 
back disability is due to injury that was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  The Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) redefined VA's duty to assist a claimant 
in the development of a claim.  VA regulations that implement 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran claims that he sustained a low back injury during 
active service and that he currently has a residual 
disability from that injury.  He maintains that while setting 
up a quarry operation in Ecuador in 1986 he struck his back 
on the tread of a bulldozer when he slipped and fell.  He 
stated that although he was part of the regular Army, he was 
treated at a temporary field hospital set up by one of two 
Army National Guard units (he could only remember that it was 
a unit from "Salata," or some similar-sounding name, in 
Georgia, North Carolina, or Alabama).  He asserts that he 
thereafter reported his back problem "fairly often" during 
service but that he did not report any back problem at the 
time of his separation physical examination because he did 
not want to be "held back."  He states that he began seeing 
chiropractors about six months after his service discharge, 
and continued to see them until 1997 or 1998 when he 
discovered that he was eligible for VA care.

The veteran in July 2000 submitted a copy of an article from 
Soldiers magazine, issued in January 1988, which tells of how 
U.S. Army engineers in 1987 helped to build roads through 
dense jungle and mountains in Ecuador.  The article notes 
that National Guardsmen, Army Reserve support units, and a 
small number of active duty soldiers were involved in the 
project.  In the article, the veteran highlighted two 
different military units from the Alabama National Guard, as 
well as a soldier depicted in a photograph, which the veteran 
annotated as being himself.  

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is 
competent evidence showing that the veteran currently has a 
low back disability that is as likely as not the result of an 
injury during his active service.  

A review of service personnel records indicates that the 
veteran received a travel voucher in July 1987 for travel to 
Ecuador.  The veteran's DD Form 214, Certificate of Release 
or Discharge from Active Duty, indicates that his military 
occupational specialty in the Army was as a quarrying 
specialist and that he had had 11 months and 24 days of 
foreign service.  Service medical records show that on April 
11, 1988, the veteran complained of back pain for one month 
(there was no history of recent back trauma).  It was noted 
that he had a history of a back injury three years 
previously.  There was tenderness over L2-S1 without spasm or 
deformity.  The impression was low back pain.  A lumbosacral 
spine X-ray was negative.  During a separation physical 
examination conducted on April 25, 1988, the veteran's spine 
was clinically evaluated as normal.  On a report of medical 
history at that time, the veteran reported that he did not 
have (nor ever have) recurrent back pain.  

Private medical records dated from November 1988 to August 
1998 are from three different chiropractic clinics.  At the 
first clinic, the veteran was seen in November 1988 and 
February 1989, with regard to his lower back.  The record 
indicates that in regard to injury, there was "none."  The 
veteran was seen by another chiropractor in March 1990 with 
complaints of back problems (i.e., left lower thoracic pain 
and cervical pain, stiffness, and instability) ever since 
falling off a bulldozer four and a half years previously in 
service.  The veteran's occupation was noted to be in 
construction.  The diagnoses were lower dorsal subluxation, 
radiculiitis, and cervicalgia.  The veteran received 
treatment at a third chiropractic center from February 1992 
to August 1998.  His treatment there focused on the areas of 
C6-7, T6-7, and L5.  A lumbar spine X-ray in August 1998 
showed a left curve of the spine and mild degenerative 
changes, most prominent at the L5 level.  

VA medical records are dated beginning in August 1998, when 
the veteran sought treatment for an acute exacerbation of 
lower back pain.  At that time, he complained of a sudden 
onset of low back pain that morning.  He reported a back 
injury in service in 1986-87, when he fell on his tailbone.  
It was noted that he had seen a chiropractor in the past six 
to eight months for back pain that was not as severe as it 
was at present.  The impression was acute lower back strain 
of unknown etiology.  Several days later in August 1998 it 
was noted that the veteran had had a previous back injury in 
service when he fell out of a "dozer."  He was not yet back 
at work as an operator of heavy equipment.  The assessment 
was lumbosacral sprain.  A lumbosacral spine X-ray in August 
1998 was normal.  In February 1999, it was reported that the 
veteran had injured his back while serving in the Army in 
Ecuador.  He continued to operate heavy equipment and 
reportedly had had continuous pain that waxed and waned over 
the past ten years.  The assessment was chronic low back pain 
secondary to a remote injury with recent exacerbation.  In 
December 1999, it is noted that the veteran requested a VA 
physician to furnish a statement that his current back pain 
was caused by a back injury during military service; a 
physician reportedly could not connect the veteran's current 
low back strain with his service injury.  In April 2002, a CT 
scan of the lumbosacral spine showed central disc bulges at 
the levels of L3-4, L4-5, and L5-S1.  The assessment at that 
time was chronic pain and degenerative disc disease.  In July 
2002, an electromyography (EMG) and nerve conduction velocity 
studies of the lower extremities and lumbosacral paraspinal 
muscles were normal.  The veteran continued treatment for 
chronic low back pain.  A lumbosacral spine X-ray in February 
2004 showed an incidental finding of Schmorl's node deformity 
at the inferior vertebral end plate of L1.  A June 2004 
physical therapy note indicates that the veteran did 
construction work and was constantly lifting and bending his 
back.  An MRI of the lumbar spine in June 2004 showed 
narrowing and loss of signal of the lumbar discs with the 
exception of L2-3.  The assessment in May 2004 and May 2005 
was chronic back pain secondary to degenerative disc disease

In April 2004, the veteran underwent a VA examination, to 
address the questions inherent in his claim.  The examiner 
undertook a comprehensive review of the claims file, which 
included noting relevant complaints and medical history of 
the veteran's back.  The examiner noted the veteran's report 
of a progressive increase in back pain from 1986 to the 
present, which was notably in contrast to the medical records 
that indicated a sudden onset of low back pain in August 1998 
(which the veteran did not mention in his history reported to 
the examiner).  The veteran underwent a physical examination.  
The diagnosis was degenerative disk disease of L3-4, L4-5, 
and L5-S1.  The examiner remarked that the veteran had 
multiple positive Waddell's signs that were indicative of 
symptom exaggeration in relation to low back pain.  In any 
case, he also noted that the veteran's reported history of a 
bulldozer fall injury in service was that of a tail bone 
injury, which enabled him to resume regular activities after 
three days without any other period of incapacitation 
throughout the remainder of service.  The examiner further 
noted that the first chiropractic note in 1988 after service 
indicated that the veteran had no prior injuries, and that 
the veteran did not see a "physician" following his service 
separation until he presented to the VA in 1998 with a recent 
onset of severe low back pain.  The examiner summarized that 
the veteran's clinical picture was not one of a disk lesion 
in his reported 1986/1987 bulldozer incident, but that the 
in-service incident was more consistent with a tail bone 
contusion or fracture.  Based on this, the examiner opined 
that the sudden onset of low back pain in 1998 and the 
subsequent diagnosis of degenerative disc disease in the 
lower lumbar spine were "more likely than not to be 
unrelated to [the veteran's] service in the Army, and in 
particular to his reported 1986/1987 bulldozer fall injury."  

After carefully evaluating the evidence of record, the Board 
finds that, by giving the benefit of the doubt to the 
veteran, he currently has a low back disability that is 
related to a back injury during service.  

The Board acknowledges the lack of evidence in service to 
document a low back injury, the lack of evidence of a low 
back condition at the time of discharge from service, and the 
VA examiner's April 2004 medical opinion that goes against 
the veteran's claim.  Despite this, the Board finds that 
other aspects of this case, as will be noted herein below, 
serve to place the evidence in relative equipoise.  As such, 
the benefit of the doubt rule will be applied.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).

First, the veteran's allegation of having injured his low 
back during service in Ecuador is deemed credible.  Service 
evidence indicates that his service included a period of duty 
in Ecuador in 1987.  Additionally, his military occupational 
specialty as a quarrying specialist is consistent with the 
type of work performed by active duty soldiers in Ecuador in 
1987, along with National Guardsmen and Army Reserve units 
there, as described in a magazine article that corroborates 
the veteran's claim.  Given the circumstances and conditions 
of such service in Ecuador, as described in the magazine 
article, it is entirely plausible that there is no official 
record of the veteran's claimed low back injury in a fall on 
a bulldozer at that time.  Further, the veteran was seen 
during service in April 1988 with complaints of back pain, 
and he then noted a history of a back injury (albeit three 
years previously).  After service, when seen for low back 
complaints in March 1990, August 1998, and February 1999, the 
veteran again reported a history of a back injury, 
specifically describing a fall from a bulldozer during 
service.  Such statements of an in-service low back injury 
made by the veteran coincident with treatment during service 
and in the years following service, to include treatment in 
August 1998 for an onset of severe low back pain, are sincere 
and reliable because they were given without a view toward 
seeking VA compensation benefits.  In that regard, it is 
noted that the veteran's original claim for disability 
compensation was received by the RO in February 1999, after 
his February 1999 visit to VA for treatment, and that the 
February 1999 clinic record indicates that the veteran was 
never aware that he could consider a claim for disability for 
his back condition that waxed and waned over the past 10 
years.  

A second factor in this case that serves to support the 
veteran's claim is that the record suggests a continuity of 
symptomatology of a low back disability.  See 38 C.F.R. 
§ 3.303(b).  Given that there is only a single complaint of 
back pain documented in the service records, a back condition 
during service may not be viewed as chronic.  Nevertheless, 
the veteran was seen within seven months of his service 
discharge complaining again of back pain.  It was noted then 
that his low back pain was not precipitated by injury, but 
such entry in the chiropractor's record may also be construed 
as no recent - versus remote - injury.  In any case, the 
veteran was periodically seen for low back treatment by 
chiropractors from 1989 to August 1998, when he experienced a 
sudden onset of severe low back pain and initially sought 
treatment at the VA.  In all the years of chiropractic 
treatment, there is no record of the veteran having sustained 
an intercurrent back injury.  Further, while the veteran, as 
a lay person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case (see Espiritu v. Brown, 2 Vet. App. 492 (1992)), he 
is competent to report having had difficulties with his back 
following an injury during service and continuing for years 
after service.  

A third factor in support of the claim is the only other 
medical opinion of record that addresses the etiology 
question in this case.  When the veteran sought treatment at 
the VA outpatient clinic in February 1999, it was the 
assessment of a physician that the veteran's chronic low back 
pain was due to a remote injury with recent exacerbation.  
While such opinion was apparently based in part on the 
veteran's reported medical history, was conclusory and 
furnished without any explanation or rationale, and was 
rendered without any evident review of the veteran's medical 
records, the Board nevertheless considers the opinion to be 
of significant probative weight and credibility.  Indeed, the 
opinion is contradictory to the VA examiner's opinion of 
April 2004, which negates the belief that the veteran's 
current low back diagnosis was attributable to a remote 
injury in service.  In any case, as noted, the veteran's 
reported medical history with respect to a low back injury in 
service followed, more or less, by continuous back pain is 
plausible and supported in large part by medical evidence in 
the file.  A physician rendered the February 1999 opinion, 
and he evidently based his opinion on the veteran's 
substantiated and convincing reports.  It is noteworthy that 
the VA examiner in April 2004, who conducted a comprehensive 
review of the claims file and in fact noted the February 1999 
entry, did not directly address the opinion rendered by the 
physician in February 1999.  

In view of the foregoing, it is the Board's judgment that the 
opinion of the physician who examined the veteran in April 
2004 should not be given greater probative weight, in the 
face of other factors in the case that are supportive of the 
veteran's claim.  

In conclusion, the Board finds that the evidence is 
relatively balanced, or in relative equipoise, in showing 
that the veteran currently has a low back disability that is 
as likely as not to be the result of a low back injury during 
his period of active service.  With application of the 
benefit-of-the-doubt rule, the Board finds the evidence 
supports the veteran's claim of service connection.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.




ORDER

Service connection for residuals of a low back injury is 
granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


